DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 18, 2021, is acknowledged.
Cancellation of claims 3-6, 8 and 20-21 has been entered.
Claims 1-2, 7, 9-19 and 22 are pending in the instant application.

Allowable Subject Matter
Claims 1-2, 7, 9-19 and 22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a solid-state excitation source which generates excitation light having a dominant wavelength from 440 nm to 455 nm; a first photoluminescence material which generates light having a peak emission wavelength from 500 nm to 530 nm; and a second photoluminescence material which generates light having a peak emission wavelength from 640 nm to 690 nm, wherein the device generates white light of a selected color temperature with an IEC TM-30 Gamut Index Rg from 105 to 115 and a Fidelity Index Rf from 85 to 95; and wherein the white light has a spectrum with a first region in a wavelength range from 508 nm to 555 nm whose intensity is greater than an intensity of a Planckian spectrum of the selected color temperature and a second region in a wavelength range from 560 nm to 600 nm whose intensity is less than the intensity of the Planckian spectrum; and wherein the white light has a chromaticity that is 1 
Regarding claim(s) 2, 7, 9-19 and 22, claim(s) 2, 7, 9-19 and 22 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879